Citation Nr: 9903467	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  96-01 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the left 
upper extremity claimed to be the result of Department of 
Veterans Affairs (VA) medical treatment.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1974 to 
September 1975.  This matter originally came before the Board 
of Veterans' Appeals (Board) on appeal from a November 1995 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia which denied 
benefits under the provisions of 38 U.S.C.A. § 1151.  That 
section of the law provides compensation to any veteran who 
has suffered an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment.  In denying the claim, the RO found that the 
appellant had not incurred additional disability of the left 
arm as a result of VA Medical Center (VAMC) surgical 
treatment in August 1991.  The Board remanded the case in 
August 1997 for additional development; the RO has now 
returned the case to the Board for appellate review.


REMAND

The United States Court of Veterans Appeals (Court) has held 
that a remand by the Court or the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).  The Board remand of August 1997 
specifically delineated questions that were to be answered by 
the physicians who performed the directed medical 
examinations of the appellant.  The Board (and also the RO) 
are precluded by law from providing medical judgment in the 
form of a decision on a claim.  Rather, there must be 
independent medical evidence upon which an informed decision 
may be reached.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

In this case, while the appellant did undergo orthopedic and 
neurologic examinations, the pertinent information generated 
as a result is inadequate because few, if any, responses to 
the specific questions asked by the Board were provided.  
Thus, to comply with the Court guidance denoted above, 
additional development is again indicated.

Moreover, it is unknown exactly what list of questions was 
used by the orthopedic examiner- responses of "negative" 
and "not applicable" to questions that do not appear 
anywhere in the record are not in the least bit helpful to 
the Board.  The Board also notes that one examiner said he 
was unable to formulate an opinion, while the other diagnosed 
an injury to left superficial nerve in the left axillary area 
post surgery.  The latter is unclear in meaning while the 
former doesn't explain the factors that prohibit the 
formulation of an opinion.  Neither physician discussed 
whether or not the June 1991 diagnosis of a brachial 
compression could account for the appellant's current 
symptoms or the medical implications of the fact that the 
appellant received treatment for neck and shoulder pain 
shortly after the May 1991 motor vehicle accident.  No 
cervical spine x-rays were performed and no electromyography 
testing was performed.  No discussion of whether or not the 
appellant's currently demonstrated decreased range of left 
shoulder motion is related to the decreased range of motion 
he demonstrated shortly after the surgery in 1991 due to 
contractures has been offered.  Finally, there is no 
discussion of whether or how the location and depth of the 
surgical incision could have anatomically resulted in the 
symptoms currently demonstrated by the appellant.  

Given the guidance offered by the court in Stegall, the case 
must again be remanded.  In view of the foregoing, this case 
is REMANDED for the following actions:

1.  The RO should contact the appellant 
to request names and addresses of VA and 
private physicians and/or medical 
facilities which have provided him any 
treatment for his left upper extremity or 
left side neurologic condition.  All 
available relevant reports not already of 
record should be obtained from these 
physicians and/or medical facilities; the 
RO should in particular obtain the list 
of questions used by the January 1998 
orthopedic examiner.  The appellant 
should be requested to sign and submit 
appropriate consent forms to release 
private medical reports to the VA.  All 
records obtained should be associated 
with the claims file.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims file 
should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  Following the above, the appellant 
should undergo VA surgical and neurologic 
examinations to ascertain the nature and 
extent of any upper extremity and/or left 
axilla disorder(s).  These examinations 
should be conducted by physicians who 
have not previously examined the 
appellant.  

The RO should request the examiner(s) to 
review the entire record and provide a 
written opinion as to whether the 
appellant developed any additional left 
upper extremity or trunk disability as a 
result of VA treatment during the 
hospitalization and surgery in 1991, and 
if so, what is the proper diagnostic 
classification and severity of such 
additional disability.  

In particular, the examiner(s) should 
review the claims file and a copy of this 
remand, examine the appellant and provide 
findings that encompass all residual 
impairment due to the left upper 
extremity/left axilla nerve disorder.  
Specific findings should be made with 
respect to the location, size and shape 
of the surgical scar with a detailed 
description of any associated pain or 
tenderness as well as any limitations 
caused by any contractures, adhesions or 
nerve impairment, including impairment 
affecting motion and strength of the left 
side or left upper extremity function.  
All findings should be set forth in 
detail.  Range of motion studies should 
include abduction, flexion, extension, 
external and internal rotation and ulnar 
and radial deviations; normal ranges 
should also be listed.  The sensory 
functioning of the left upper extremity 
and trunk should be described in detail, 
including whether or not the appellant's 
responses correspond to any particular 
nerve distribution(s).  

The effect of pain on the functioning of 
the left side and left upper extremity 
should be discussed and an assessment 
made as to the degree of impairment 
caused by any left-sided nerve disorder, 
including compression of the brachial 
plexus, if any, on the appellant's 
ability to perform normal activities.  

All appropriate testing, for example, 
cervical spine and left shoulder x-rays 
and EMG testing, should be performed as 
indicated.  These reports must be 
associated with the claims file.  An 
orthopedic examination, if determined by 
the neurologist to be appropriate, should 
be performed to help make these 
determinations.

Following the examination of the 
appellant and a review of the complete 
record, including the August 1991 
hospital records and a copy of this 
remand, the examiner(s) should furnish 
opinions concerning the following:

(a)  What were the manifestations of 
a left axilla/upper extremity disorder 
present prior to the August 1991 surgery?  
A discussion of the May 1991 motor 
vehicle accident and the June 1991 
diagnosis of brachial compression must be 
included.

(b)  What, if any, are the current 
manifestations of a left axilla/upper 
extremity nerve disorder?  The nerve(s) 
involved must be identified as precisely 
as possible.

(c)  Did the appellant develop any 
additional identifiable left upper 
extremity/ left axilla disabilities, 
including any limitation of the range of 
left shoulder motion, due to any VA 
treatment during the hospitalization of 
August 1991?

(d)  If so, the examiner(s) should 
identify the specific additional 
disability or disabilities caused by the 
particular VA treatment.  The examiner(s) 
are advised that the question of 
negligence is not at issue.

3.  If the examiner(s) do find an 
additional disability, they should 
provide an opinion as to the degree of 
medical probability that such additional 
disability is causally related to VA 
treatment of the appellant's left axilla 
cysts in August 1991, as opposed to the 
natural progress of any underlying 
disorder or as a result of the May 1991 
motor vehicle accident.  Further, the 
examiner(s) must comment specifically on 
the degree of medical probability that, 
if any additional disability is present, 
it would have resulted regardless of the 
surgery in August 1991.  

The examiner(s) should identify the 
information on which they based their 
opinions.  If a medically justified 
opinion is impossible to formulate, the 
examiner(s) should so indicate. 

4.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical examination reports.  If the 
reports do not include all test reports, 
special studies or fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the examiner(s) for corrective action.  
38 C.F.R. § 4.2.  "If the [examination] 
report does not contain sufficient detail 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes."  Green v. 
Derwinski, 1. Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

5.  After completion of the above, the RO 
should again adjudicate the appellant's 
claim on the appropriate legal basis and 
with consideration of all pertinent 
regulations.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
the supplemental statement of the case specifically set forth 
the reasons and bases for the decision.  No action by the 
appellant is required until he receives further notice.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 8 -


